DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 21-29 are cancelled. Claims 11-20 are withdrawn. A complete action on the merits of pending claims 1-10 appears herein.

Response to Arguments
Applicant’s arguments, see Remarks, filed 09/26/2022, with respect to the rejection(s) of claim(s) 1 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Matsui (US 2017/0035402 A1).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, and 9 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Matsui et al. (hereinafter “Matsui”) (US 2017/0035402 A1).
Regarding claim 1, Matsui teaches a wireless tissue ablation device comprising: 
an alternating magnetic field generator; (Fig. 1, Char. 10: trocar; Page 2, Par. [0025])
an ablation probe (Fig. 1, Char. 30: instrument) comprising an ablation tip; (Fig. 1, Char. 32: treatment section)
a catheter (Fig. 1, Char. 14: case; Merriam-Webster defines the term “catheter” as a “a tubular medical device for insertion into canals, vessels, passageways, or body cavities.”) comprising an opening at a tissue insertion end (Fig. 1: the opening at the distal end of insertion tube (14H)) and a lumen extending along a length of the catheter to the catheter opening; (Fig. 1: the inner lumen of insertion tube (14H)) and 
a magnetic field receiving coil attached to the catheter, wherein the magnetic field receiving coil is configured to be electrically coupled to the ablation probe; (Fig. 1, Char. 31: power receiving coil; Power receiving coil (31) would be attached to case (14) at least when power receiving coil (31) contacts case (14) as coil (31) is inserted into insertion tube (14H))
wherein at least a portion of the ablation probe is positionable within the lumen of the catheter, and wherein the ablation tip protrudes through the opening of the catheter. (Fig. 1)
Regarding claim 2, Matsui further teaches the alternating magnetic field generator comprises a magnetic field transmitting coil. (Fig. 1, Char. 11: power transmitting coil)
Regarding claim 8, Matsui further teaches the portion of the ablation probe positionable within the lumen of the catheter comprises a probe outer surface electrical insulator. (Fig. 1, and Page 2, Par. [0026]: the outer circumferential portion of the power receiving coil 31 is covered with insulating resin.)
Regarding claim 9, Matsui further teaches the magnetic field transmitting coil and the magnetic field receiving coil are configured to resonate at a frequency from about 200 kHz to about 240 kHz. (Page 2, Par. [0027]: The resonance frequencies FR1 and FR2 can be selected from within a range of, for example, 100 kHz to 20 MHz as appropriate.)

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui (US 2017/0035402 A1).
Regarding claim 4, Matsui teaches the alternating magnetic field generator is comprised within a portable housing. (Fig. 1, Char. 14: case)
Matsui, as applied to claim 1 above, is silent regarding the total weight of the portable housing comprising the alternating magnetic field generator being ten pounds or less.
However, case (14) of Matsui would naturally have a weight/mass. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the weight of case (14) of Matsui to be within a range of weights, including the claimed range of ten pounds or less. It has been held that where the general conditions of a claim are disclosed in the prior art, a change in size and/or discovering optimum or workable ranges involves only routine skill in the art. Additionally, seeing as the trocar (10) of Matsui rests on/within a patient, one of ordinary skill in the art would want to configure the trocar (10) to be light enough to minimize potential damage to the patient caused by the weight of the trocar pressing into the patient. (e.g. bruising)
Regarding claim 5, Matsui, as applied to claim 4 above, teaches the portable housing comprises an elongated bottom surface configured to contact the subject. (Fig. 1, Char. 14H: elongated insertion tube)
Regarding claim 6, Matsui, as applied to claim 4 above, teaches the portable housing further comprises a top surface (Fig. 1: The portion of trocar (10) above the subject (9)) and an access opening extending from the top surface to the elongated bottom surface, (Fig. 1, Char. 10H: insertion hole) wherein the access opening provides access to the subject upon positioning the portable housing on the subject. (Fig. 1, and Page 2, Par. [0019])
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui (US 2017/0035402 A1), as applied to claims 1 and 6 above respectively, and further in view of Beaupre (US 2018/0206884 A1).
Regarding claim 3, Matsui, as applied to claim 1 above, teaches the alternating magnetic field generator (Fig. 1, Char. 10: trocar; Page 2, Par. [0025]) is powered by a generator. (Fig. 1, Char. 20: power supply device)
Matsui, as applied to claim 1 above, is silent regarding the alternating magnetic field generator being powered by a battery.
Beaupre, in a similar field of endeavor, teaches a trocar configured to include its own power source, such as batteries, for powering a surgical instrument. (Page 12, Par. [0112])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Matsui, as applied to claim 1 above, to incorporate the teachings of Beaupre, and configure the trocar (10) of Matsui to be powered by at least one battery housed within said trocar. Doing so would be a simple substitution of one power source for another, for the predictable result of powering a microwave field generator in the trocar (10).
Regarding claim 7, Matsui, as applied to claim 6 above, is silent regarding the access opening of the portable housing has a width of five inches or less.
Beaupre, in a similar field of endeavor, teaches a trocar comprising a central aperture, wherein the central aperture has a diameter between 3mm to 100mm. (Fig. 3-5, and Page 5, Par. [0060]: Central apertures (19, 57) can be sized to have a diameter equal to or slightly greater than the inner diameter of cannula (87) of the trocar; The central apertures (19, 57) can have a diameter of about 3 to about 100 mm.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Matsui, as applied to claim 6 above, to incorporate the teachings of Beaupre, and configure the access opening of the portable housing to have a width between 3mm and 100 mm. Doing so would allow for a smaller opening, which would minimize the invasiveness of the procedure caused by the insertion of the trocar/instrument into the patient.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui (US 2017/0035402 A1), as applied to claim 1 above, and further in view of Newton et al. (hereinafter “Newton”) (US 5,312,401).
Regarding claim 10, Matsui, as applied to claim 1 above, teaches the magnetic field receiving coil is positioned on an electrically insulated material. (Fig. 1, and Page 2, Par. [0026]: the outer circumferential portion of the power receiving coil 31 is covered with insulating resin.)
		Matsui, as applied to claim 1 above, is silent regarding the electrically insulated material comprising a stop barrier attached to the catheter.
Newton, in a similar field of endeavor, teaches an electrosurgical instrument (Fig. 2, Char. 12: active probe) configured to be insertable within the central lumen of a trocar, (Fig. 2, Char. 10: trocar sheath) wherein the electrosurgical instrument is surrounded by a shield assembly (Fig. 2, Char. 25: shield assembly) comprising a stop barrier. (Fig. 2: The portion of insulation (22) of shield assembly (25) protruding in a radial direction, as shown in attached “Annotated Newton Fig 2” and labelled “stop barrier” below; The protruding portion of insulation (22) acts as a stop barrier at least in that would act as a mechanical stopping means preventing active probe (12) and shield assembly (25) from moving further distally through the central lumen of trocar sheath (10))
         Annotated Newton Fig 2

    PNG
    media_image1.png
    406
    476
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Matsui, as applied to claim 1 above, to incorporate the teachings of Newton, and configure the insulating resin surrounding the power receiving coil (31) of Matsui to include a stop barrier attached to the catheter. Doing so would help prevent the instrument (30) of Matsui from translating too far distally within the patient and/or trocar, minimizing the risk of accidentally harming the patient. (For example, in the event that the user loses their grip on the instrument, the instrument wouldn’t fall through the trocar and accidentally injure the patient.)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.S.B./Examiner, Art Unit 3794                                                                                                                                                                                                        

/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794